Citation Nr: 9921187	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-12 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Minneapolis, 
Minnesota


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized medical services. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from determinations dated in July 1997 and June 1998 by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Minneapolis, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the VAMC.

2.  The veteran received private medical treatment on May 23, 
1997, and June 6, 1997, at the Mankato Clinic, and from May 27, 
1997, to May 30, 1997, at Immanuel-St. Joseph's Hospital, which 
was not emergent, and for which VA facilities were feasibly 
available.


CONCLUSION OF LAW

The criteria for reimbursement for or payment of unauthorized 
medical expenses incurred in connection with hospitalization and 
treatment on May 23, 1997, and June 6, 1997, at the Mankato 
Clinic, and from May 27, 1997, to May 30, 1997, at Immanuel-St. 
Joseph's Hospital, have not been met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991);  38 C.F.R. §§ 17.120, 17.121 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is requesting that the VA pay for the cost of private 
medical services he received on May 23, 1997, and June 6, 1997, 
at the Mankato Clinic, and from May 27, 1997, to May 30, 1997, at 
Immanuel-St. Joseph's Hospital.   He is service connected for 
post-traumatic stress disorder (PTSD) rated 100 percent 
disabling.
 
Private clinical notes of R. E. Reissen, M.D., at the Mankato 
Clinic, of treatment of the veteran on Friday, May 23, 1997, show 
that the veteran was seen for evaluation of abdominal pain.  By 
history, had had undergone surgery at a VA hospital the previous 
Fall.  He had experienced a bout of abdominal pain about 10 days 
prior but treated himself with his wife's antibiotics.  The 
doctor's notes state that the veteran "now feels reasonably good 
again and came in for an evaluation.  He did not want to go back 
to the VA and therefore was sent here."  The doctor recommended 
several tests on the veteran, including a complete blood count, 
an abdominal CT scan, and further evaluation of his colon.  The 
veteran was noted to be in no distress at the time, but Dr. 
Reissen felt that "something does not add up quite right."  
Because of enlargement on the left side of the abdomen and the 
veteran's tenderness, he felt a that a CT scan should be done 
first.   "Unfortunately," he wrote, "we have a holiday weekend 
and it cannot be done until Tuesday.  If he gets worse with 
fever, increasing pain we want to see him right away in the ER."  

Private records of treatment and hospitalization at Immanuel-St. 
Joseph's Hospital dated form May 27 to May 30, 1997, show that 
the veteran was admitted to the hospital and treated for colonic 
phlegmon.  The admission record dated May 27, 1997 includes notes 
from Dr. Reissen that he had seen the veteran on May 23, 1997, at 
which time the veteran was feeling significantly better, and his 
fever had gone, since his fairly bad attack of lower abdominal 
pain which he treated with his wife's antibiotics two weeks prior 
to admission.  He was admitted based on a CT scan performed on 
May 27 which showed an 8 by 9-centimeter inflammatory type mass 
and no definite abscess, and was hospitalized for further work-up 
and evaluation.  Dr. Reissen's impression upon admission was 
diverticulitis, phlegmon or abscess in the left lower quadrant, 
fairly large, and he wrote that the veteran "obviously needs to 
be admitted on IV antibiotics."  

Subsequent records show that during hospitalization the veteran 
was found to have a phlegmonous mass in his left lower quadrant, 
and was given antibiotics.  He was sent home on May 30, 1997.

Typewritten notes of treatment at the Mankato Clinic on June 6, 
1997, note the veteran's recent hospitalization.  They indicate 
that during hospitalization the veteran was put on medications 
including antibiotics, which he had continued to take since his 
release.  The veteran indicated he had done fairly well at home.  
He continued to have some discomfort and tenderness, but no fever 
or chills.  Bowel movements were fairly normal.  He still had 
fullness in the lower left quadrant.  The physician's plan was to 
repeat CT scan, and continue antibiotics in the meantime.  

A form dated June 19, 1997, completed by a VA physician, 
recommends that payment be denied for the veteran's private 
hospitalization from May 27, 1997, to May 30, 1997.  The 
physician indicated that VA facilities were available and the 
condition treated was not an emergency.

A form dated July 31, 1997, completed by a VA physician, also 
recommends that payment be denied for the veteran's private 
hospitalization from May 27, 1997, to May 30, 1997.  According to 
the physician, hospital admission and examination records 
indicated that abdominal pain began 2 weeks prior to admission, 
and had improved at the time of admission.  The physician further 
noted that admission appeared to have been elective, and medical 
treatment notes reported that the veteran did not want to go to 
the VAMC.  The physician completed the form to indicate that the 
condition was not emergent and that VA facilities were available.

During a January 1998 hearing at the VAMC, the veteran testified 
that he was afraid that if he came back to the VAMC his entire 
colon would be removed, because that was the one option he was 
given at his last VA consultation.    He said he was also 
disappointed that he was unable to consult with any of the VA 
physicians who conducted his previous surgery.  With regard to 
questions about his attack two weeks prior to hospitalization in 
May 1997, he said he did not remember that attack and would have 
to review the medical bills to remember what had happened. 

A letter from Dr. Reissen dated in April 1998 recounts that the 
veteran was admitted to the hospital in May of 1997, when he 
presented with abdominal pain, fever and a mass in his abdomen.  
According to the letter, "[e]vidently, he had been to the VA 
hospital and had tried to get in there and was told that he could 
not get in right away."  According to the letter, upon 
admission, the doctors knew that the veteran had a history of 
diverticulitis and history of previous surgery.  It was presumed 
initially that he either had a recurrence of the diverticulitis 
or a leak from the previous surgery.  He was started on 
antibiotics and studies were performed which showed that he 
indeed did have an abscess.  The antibiotics were continued.  At 
that point, according to the letter, "he then decided to go to 
the VA Hospital and they were willing to accept him."  The 
letter concludes that "[a]t the time he presented to this 
hospital with abdominal pain and discomfort and fever it did 
appear to be a semi-emergent condition which it obviously did 
prove to be."

Analysis

The Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly developed 
and that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

For the veteran to establish entitlement to reimbursement or 
payment of the cost of unauthorized medical services in a case 
such as this, in which there is a service-connected disability 
that is permanently and totally disabling, it must be shown that 
a medical emergency existed with delay being hazardous to life or 
health, and that a VA or other Federal facility was not feasibly 
available. 38 U.S.C.A. § 1728;  38 C.F.R. § 17.120.
 
Of record are two opinions of VA physicians that the veteran's 
condition upon hospital admission on May 27, 1997, was not 
emergent and that VA facilities were available.  The veteran's 
private physician has written on behalf of the veteran's claim, 
with a history which does not stand up to the other evidence of 
record, and describing the veteran's condition upon admission as 
"semi-emergent."  The incorrect aspects of Dr. Reissen's April 
1998 letter include statements that the veteran had sought 
admission at the VA Medical Center but could not get in right 
away, and that the veteran presented to the private hospital with 
fever.  

Moreover, the evidence shows that the veteran presented to Dr. 
Reissen on Friday, May 23, 1997, but that study and treatment of 
him could wait until after the three day weekend, unless he had 
fever and increasing pain, in which event he was to be seen 
immediately in the emergency room.  These circumstances tend to 
show that the veteran's condition on May 23, 1997, was not 
emergent, since his condition did not require immediate admission 
to a hospital and treatment could wait until after the three-day 
weekend.   

The evidence shows that the veteran was seen the following 
Tuesday, May 27, and does not show that the veteran had fever and 
increasing pain in the interim.  The evidence gives the clear 
impression that the veteran did not seek admission to the VA 
hospital for his condition and waited three to four days to be 
evaluated for admission in the private hospital because he did 
not want to be seen at the VA Medical Center.  The Board does not 
deny that the veteran's condition was serious, or perhaps in Dr. 
Reissen's words, "semi-emergent."  However, the evidence shows 
that the veteran's condition did not present a medical emergency, 
that he was not in great pain and did not have a fever upon 
admission, and that he avoided seeking treatment at the VAMC.

The notes of the appointment on June 6, 1997, at the Mankato 
Clinic provide no basis  upon which it could be found the 
veteran's condition was emergent or that VA facilities were not 
available.  The veteran was not admitted to a hospital, did not 
have a fever, and his medications were continued with a CT scan 
recommended.  There was no indication of an urgent medical 
condition.

Because the medical evidence shows that the veteran's condition 
was not emergent, and as an independent ground, because the 
medical and other evidence reflects that VA medical facilities 
were feasibly available for treatment of the veteran's condition, 
the Board concludes that entitlement to reimbursement or payment 
for the cost of unauthorized medical services on May 23, 1997, 
and June 6, 1997, at the Mankato Clinic, and from May 27, 1997, 
to May 30, 1997, at Immanuel-St. Joseph's Hospital, must be 
denied.  38 U.S.C.A. §§ 1728, 5107;  38 C.F.R. §§ 17.120, 17.121 
(1998).




ORDER

Entitlement to reimbursement or payment for the cost of private 
medical services is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

